DETAILED ACTION 
Claims 1-11, 32-36, 38, and 43-49, submitted on November 18, 2020, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on November 18, 2020 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to method of treating squamous cell carcinoma of the head and neck, in the reply filed on April 5, 2019 is acknowledged.  Claims 51-58, 76-80, 82, and 87-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement for a species election (see the action mailed on January 10, 2019 at pp. 4-6) is hereby withdrawn and applicant’s election thereof is moot.  
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 51-58, 76-80, 82, and 87-90, which are directed to a nonelected invention.  Election was made without traverse, so claims 51-58, 76-80, 82, and 87-90 been canceled.  See MPEP 821.02.  
Reasons for Allowance 
The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence.  See MPEP 716.01(d).  The following reference (cited in applicant’s IDS) is considered to be the closest prior art:  Saki et al., “Acquired resistance to 
Based on these studies, it appears that for the cell lines tested, the radiosensitizing effect of cetuximab in vitro is not correlated with local tumor control in vivo.  Because in our current study and in studies conducted in other laboratories the radiosensitizing effect of cetuximab was tested in combination with single-dose radiation treatment, one potential reason for the varying effects might be differences in the experimental procedure, i.e., fractionated radio-therapy in vivo vs. single-dose radiation treatment in vitro.  Another factor that might result in a differential effect of cetuximab is the difference in the behavior of the cells in vitro and in vivo.  Likewise, the differential effects of cetuximab on the tumor micro-environment might potentially trigger a differential response with respect to local tumor control.  
On the other hand, applicant has reduced to practice the claimed invention in actual human patients (see Example II in applicant’s specification, submitted November 2, 2017, at pp. 84-86).  The examiner therefore concludes that the evidence of record weighs in favor of allowability.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628